DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Group 1, claims 1-12 in the reply filed on 10/6/2021 is acknowledged.  The traversal is on the ground(s) that the subject matter of all claims is related and that a thorough search for the subject matter of any one of the group of claims would encompass a search for the subject matter of the remaining claims, and that the search and examination of the entire application could be made without serious burden.  This is not found persuasive because the consideration of undue burden is one that must be made by the examiner.  Applicant’s arguments that the search of one invention must necessarily result in a search for the other one has been considered, but is not found persuasive insofar as the searches are not co-extensive, as shown in the restriction requirement, and additional search would be of necessity for the combination of inventions.  
3.	The requirement is still deemed proper and is therefore made FINAL.
4.	Claims 13-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/6/2021.
Priority
5.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 5/28/2021 and 8/13/2021 have been considered by the examiner. 
Claim Objections
7.	Claim 6 is objected to because of the following informalities:  The claim recites “a irradiation intensity” but it should read as “an irradiation intensity”.  Appropriate correction is required.
Claim Interpretation
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “suction device”, “collector”, “UV irradiator”, and “processor” in claim 1 and “flow path control device” in claim 8.  According to applicant’s disclosure, “suction device” is interpreted as a suction fan; “collector” is interpreted as a container/chamber; “UV irradiator” is interpreted as UV lamp, “processor” is interpreted as a control system, and “flow path control device” is interpreted as flow valve.  

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 1-5, 7-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al. (PG Pub U.S 2016/0183752) and further in view of Oh et al. (PG Pub U.S 2003/0221279) and Stryker et al. (PG Pub U.S 2013/0117959).
14.	Regarding claim 1, Morin teaches a cleaning device (abstract and fig 1) comprising: a vacuum cleaner (10) including a dust collecting container (para 0045, bin 50); and a docking station (para 0045 and 0050; station 100) to which the dust collecting container is removably connected (para 0045, 0050, and 0053), wherein the docking station comprises: a 
15.	Morin fails to teach an ultraviolet (UV) irradiator configured to emit UV rays to the collector, and at least one processor configured to control the UV irradiator.  However, Oh teaches a vacuuming device wherein it is known to include ultraviolet (UV) irradiator (500, fig 4-5) configured to emit UV rays to the collector (abstract and para 0037) in order to sanitize the waste collected.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the vacuuming system of Morin to include an ultraviolet (UV) irradiator configured to emit UV rays to the collector as taught by Oh in order to sanitize collected waste.   
16.	Although the present combination of Morin and Oh teaches a switch for controlling the UV, it fails to teach at least one processor configured to control the UV irradiator.  However, Stryker teaches a vacuuming system wherein it is known for the UV irradiator to be controlled by a switch or a processor (para 0036) in order to achieve automation for operating UV irradiator.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the present combination of Morin and Oh to substitute the switch for the UV for a processor configured to control the UV irradiator in order achieve automation for operating UV irradiator.   
17.	Regarding claim 2, since Oh teaches that the UV is in operation based on operation of the suction device (abstract and para 0037, when vacuum cleaner is driven) and since Stryker teaches controller for controlling suction mode which is also used for activation of UV (para 0033), it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the at least one processor to be further configured to control the UV 
18.	Regarding claim 3, since Oh teaches that the UV is in operation based on operation of the suction device (abstract and para 0037, when vacuum cleaner is driven) and since Stryker teaches controller for controlling suction mode which is also used for activation of UV (para 0033), it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the at least one processor to be further configured to control the UV irradiator to initiate UV irradiation based on the operation of the suction device in order to save time and achieve efficient operation.  
19.	Regarding claim 4, since Oh teaches that the UV is in operation based on operation of the suction device (abstract and para 0037, when vacuum cleaner is driven) and since Stryker teaches controller for controlling suction mode which is also used for activation of UV (para 0033), it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the at least one processor to be further configured to control the UV irradiator to emit the UV rays to the collector during the operation of the suction device in order to save time and achieve efficient operation.  
20.	Regarding claim 5, the present combination of Morin, Oh, and Stryker teaches wherein the at least one processor is further configured to control the UV irradiator to emit the UV rays for a predetermined time (para 0037 of Stryker).
21.	Regarding claim 7, the present combination of Morin, Oh, and Stryker teaches wherein the UV irradiator comprises a UV lamp (para 0037 of Oh), and wherein the UV lamp is provided in a housing of the collector (abstract, para 0031, 0037, and 0040 of Oh).
22.	Regarding claim 8, present combination of Morin, Oh, and Stryker teaches wherein the docking station further comprises a flow path control device (1250, figs 12a,b of Morin) provided on a suction flow path (202/304; figs 11-12a,b of Morin) along which the air moves inside the docking station (para 0079-0081 of Morin), and wherein the flow path control device is 
23.	Regarding claim 9, since Morin teaches operating the evacuation at specific times (0090), it would be reasonably expected to one of ordinary skill in the art before the effective filing date of the claimed invention for the at least one processor of the present combination of Morin, Oh, and Stryker to be further configured to control the flow path control device to substantially close the suction flow path based on a predetermined waiting time elapsing after an operation of the suction device stops (para 0079-0081 of Morin).
24.	Regarding claim 10, the present combination of Morin, Oh, and Stryker teaches wherein the docking station further comprises a seating portion (base 120/130, para 0045, figs 12A,B of Morin) into which the dust collecting container is inserted (para 0045), and wherein the flow path control device (1250 in fig 12B) is arranged between the seating portion (base 120/130) and the collector (canister 110 with bin 660) [para 0079-0081]. 
25.	Regarding claim 12, the present combination of Morin, Oh, and Stryker teaches wherein the at least one processor is further configured to control both the suction device and the UV irradiator (para 0033 of Stryker).
Allowable Subject Matter
26.	Claims 6 and 11 are found to be allowable.
27.	Claims 6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided claim 6 to be corrected to overcome the objections (above).  
28.	The following is an examiner’s statement for reasons for the indication of allowable subject matter:
29.	The closest prior art of record is Morin et al. (PG Pub U.S 2016/0183752), Oh et al. (PG Pub U.S 2003/0221279) and Stryker et al. (PG Pub U.S 2013/0117959).

31.	Regarding claim 11, the combination of Morin, Oh, and Stryker teaches a suction fan, a motor to rotate the suction fan (para 0075 and 0080 of Morin), and wherein the processor is configured to adjust rotation speed of motor during operation of the suction device (para 0084 of Morin), but fails to teach wherein the at least one processor is further configured to control the UV irradiator to irradiate the collector with ultraviolet rays by mechanically adjusting an irradiation angle based on a rotational force of a motor of the UV irradiator. 
32.	Thus, the prior art of record does not fairly teach or suggest the cleaning device as in the context of claim 6 and 11.  
Conclusion
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714